Citation Nr: 0827957	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  92-19641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for a psychiatric 
disability, claimed as post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD or other 
psychiatric disability.


WITNESS AT HEARING ON APPEAL

Veteran


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from May 1969 
until November 1971, and in the Marine Corps from April 1973 
until April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1991 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the veteran's request to reopen his PTSD service connection 
claim as the veteran had not submitted new and material 
evidence.

In November 1993 the Board remanded the current appeal with 
the veteran's claim for pension to the RO for further 
development.  The pension claim was later granted.  After 
undertaking the development requested in the Board's remand, 
the claim was returned to the Board in June 2008.

The reopened claim for service connection for a psychiatric 
disability to include PTSD is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
PTSD was denied in a May 1991 Board decision.

2.  Evidence submitted since the most recent final denial of 
the veteran's claim includes information that was not 
previously considered, and which establishes a fact necessary 
to substantiate the claims, the absence of which was the 
basis of the previous denial.



CONCLUSIONS OF LAW

1.  The May 1991 Board decision denying service connection 
for PTSD is final. 38 U.S.C.A. § 7104(b) (West 2002).

2.  Evidence received since the May 1991 Board decision 
denying service connection for PTSD is new and material and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a)(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
on the question of whether new and material evidence has been 
submitted, further assistance is unnecessary to aid the 
veteran in substantiating that aspect of his claim.   

Service Connection

The veteran contends that he currently suffers from PTSD as a 
result of experiences in Vietnam.  Specifically, he relays an 
incident in which he intentionally struck and killed a 
Vietnamese child with his convoy truck because he feared the 
child had a grenade.  He also describes incidents in which 
his convoy came under enemy fire.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required.  Instead, independent evidence that the incident 
occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether the veteran 
actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  

In a precedent opinion, dated October 18, 1999, the General 
Counsel of VA addressed the issue of determinations as to 
whether a veteran engaged in combat with the enemy for the 
purposes of 38 U.S.C.A. § 1154(b).  In pertinent part, this 
opinion noted that the determination of whether or not a 
veteran engaged in combat with the enemy is not governed by 
the specific evidentiary standards and procedures of 
38 U.S.C.A. § 1154(b), which apply only after combat service 
has been established.  The opinion held that the ordinary 
meaning of the phrase "engaged in combat with the enemy" 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  Nothing in the language 
or history of that statute suggested a more definite 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis.  Satisfactory proof 
that a veteran engaged in combat with the enemy depends on 
the facts of each case, requires evaluation of all pertinent 
evidence, and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOPGCPREC 12-99 
(O.G.C. Prec. 12-99).  

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Factual Background

The record shows that service connection for PTSD was denied 
in a December 1989 rating decision, which the veteran timely 
appealed.  A Board decision denying the veteran's PTSD claim 
was issued in May 1991.  Therefore, the May 1991 Board 
decision is final, and is not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 3.105(a).

The evidence considered in the December 1989 rating decision 
included the veteran's Army and Marine Corps service 
treatment and personnel records, VA hospitalization records 
from March and April 1988, an August 1988 social worker's 
report, and VA treatment records from August 1988.  His 
reported symptoms included anxiety, self-isolation, 
nightmares, depression, suicide attempts and ideations, 
blackouts, and volatility.  The veteran's claim was denied on 
the basis that his claimed stressor could not be verified, 
that a competent PTSD diagnosis had not been rendered, and 
there was insufficient evidence demonstrating that his 
psychiatric condition began in-service.

At the February 1990 RO hearing, the veteran testified as to 
his symptoms and his difficulties in adjusting to civilian 
life following his Vietnam experiences.  He testified as to 
the incident in which he killed the civilian child with his 
convoy truck.  He also described an incident in March or 
April 1971 in which he was assigned to perimeter guard duty 
while other members of his unit were assigned a convoy which 
had been ambushed.  He noted that this incident may have 
occurred in February or March.  He testified that had he gone 
on the convoy mission, he "probably would have been one of 
the guys...that got hit".

In May 1990, the United States Joint Services and 
Environmental Support Group confirmed that elements of the 
528th Quartermasters Company were ambushed in convoy on 
February 8, 1971.  It was also noted that convoys on major 
supply routes were subject to ambush, and sniper attacks.

In addition to the evidence described above, the May 1991 
Board decision considered the veteran's VA treatment records 
from 1988 to 1990, a June 1989 VA general medical examination 
report, October 1988 and December 1989 reports from Dr. I.A., 
a February 1990 hearing transcript and a May 1990 stressor 
report.  

The Board denied the veteran's PTSD service connection claim 
on several grounds.  First, the service treatment records 
failed to establish the presence of a psychiatric disability 
while in-service.  Although a diagnosis of depressive 
neurosis had been made in a June 1989 VA examination, this 
condition had not been related to service and no continuity 
of symptomology had been established.  The veteran's claimed 
stressors had not been verified.  The Board also found that 
the veteran's hearing testimony was not credible.

Additional evidence has been provided by the veteran since 
the Board's May 1991 decision.  

VA outpatient treatment records (OPT) dated from January 1991 
through April 1992 were submitted.  Veteran reported 
symptomology consistent with what he had previously reported, 
including suicidal ideations, blackouts, and paranoia.

On a July 1991 psychiatric examination the veteran reported 
severe headaches, dizziness, nightmares and auditory 
hallucinations since 1972.  He reported no employment since 
1986.  The veteran reportedly became very upset when 
discussing the incident of running over a child in Vietnam.  
He also reported several combat related stressors.  The 
examiner diagnosed PTSD.

The veteran testified to his Vietnam experiences, his 
clinical history and his symptomatology at an April 1992 RO 
hearing.

A January 1994 VA medical examination resulted in a diagnosis 
of anxiety depressive neurosis/psychosis with suicidal 
ideation.  The veteran described blackout spells, auditory 
hallucinations, paranoia and suicidal ideation.
The veteran underwent a VA mental disorder examination in 
February 1994.  His reported symptoms included suicidal 
ideation, self-isolation, nightmares and hypervigilance, and 
were consistent with those symptoms he had previously 
reported.  He was diagnosed with chronic major depression and 
mixed personality disorder with paranoid and schizoid 
features.  The evaluation was based upon the clinical 
interview and review of his claims file.

Social Security records dated June 1994 have been submitted.  
These records demonstrated that the veteran has received 
Social Security benefits since January 1989 for borderline 
intelligence and affective disorder.  The records noted 
"PTSD characteristics" and a diagnosis of depressive 
disorder not otherwise specified (NOS) was made.  The 
veteran's continued to complain of headaches, nightmares 
"from Vietnam", depression, auditory hallucinations and 
expressed suicidal ideations.  He indicated that he had been 
experiencing these symptoms since 1985, and that he stopped 
working in August 1985.

VA and private audiology treatment records from April 2001 
through August 2001 were submitted in support of the 
veteran's hearing loss claim adjudicated in a separate 
action.  An August 2001 audiology report indicated that the 
examiner thought the veteran was malingering.

VA treatment records from June 2000 until June 2006 were 
submitted.  These records primarily contain information 
unrelated to the veteran's instant claim.  The September 2003 
treatment notes reflected the veteran's continued complaints 
of nightmares and indicated that the veteran was working as a 
mechanic.

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Analysis

Extensive additional evidence has been received since the May 
1991 denial of service connection for PTSD.  At the time of 
this denial, the veteran's July 1991 treatment report, June 
2000 through June 2006 VA treatment records, Social Security 
records, and February 1994 VA psychiatric examination were 
not considered.  This evidence pertains to the existence of a 
psychiatric disability while in service and a current 
disability diagnosis, necessary elements in establishing 
service connection.  Prior to March 26, 1991, MANUAL M21-1 
directed the RO, under all circumstances, to require 
supportive evidence of stressors in the veteran's service 
records; a history of a stressor as related by the veteran 
was insufficient to establish service connection for PTSD.  
MANUAL M21-1, para. 50.45(e). Subparagraph (e) of paragraph 
50.45 was subsequently changed, on March 26, 1991, to remove 
the requirement that a veteran provide evidence of stressors 
if the veteran could establish that he or she was "engaged 
in combat with the enemy."  At the time of the Board's prior 
denial participation in combat had to be shown by official 
service department records.  Relevant VA regulations have 
been amended since the May 1991 denial to allow a claimant to 
verify purported combat stressors from any competent source.  
Manual M21-1, Part VI, para. 7.46(e), (f) (Dec. 21, 1992) 
(codified as amended at 38 C.F.R. § 3.304(f).  In addition, 
as discussed above the understanding of what constitutes 
combat has been broadened to include receiving or expending 
fire.

This newly submitted evidence, in conjunction with this 
regulation change, is sufficient to constitute new and 
material evidence and the veteran's claim is therefore 
reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a psychiatric disability to include 
post-traumatic stress disorder is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran was afforded a psychiatric examination for VA in 
July 1991, but the examiner did not have access to the claims 
folder.  The examiner diagnosed PTSD, but subsequent 
evaluations have generally not yielded a diagnosis of PTSD.  
On a general medical examination conducted in July 1991 the 
pertinent diagnosis was depressive neurosis.

An examination is needed to clarify the current psychiatric 
diagnoses and to obtain an opinion as to whether those 
disabilities are related to service.

Accordingly, this case is REMANDED for the following:

1.  Afford the veteran a VA psychiatric 
examination to determine whether the 
veteran has a current psychiatric 
disability related to service.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should provide an opinion as 
to whether the veteran has met the 
criteria for a diagnosis of PTSD at any 
time since June 18, 1991; if so, the 
examiner should specify the stressors 
supporting that diagnosis.

The examiner should also provide an 
opinion as to whether any other current 
psychiatric disability is at least as 
likely as not (50 percent probability or 
more) had its onset in service or is 
otherwise related to a disease or injury 
in service, including the psychiatric 
symptoms noted during service.

2.  If the claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


